DETAILED ACTION
This office action is in response to the application filed on 05 October 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for domestic priority based on the filing of provisional application 63/087,943 under 35 U.S.C. 119(e) on .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2022 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Claim Objections
	Claim 16 is objected to because of the following informality: Claim 16 recites, in part, “the client for the immersive media experience based on a scene description” which should be “the client for the immersive media experience is performed based on a scene description” (should be consistent with limitations of claim 4).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 13-14 and 17 are rejected under U.S.C. 103 as being unpatentable over Quedraogo et al (US 2019/0158933 A1; Quedraogo), in view of Wang et al (US 2018/0199044 A1; Wang).
RE Claim 1, Quedraogo discloses a method implemented by a server in communication with a client device (Quedraogo: [0004], media presentation whereby media content is transmitted from a server to a client for presentation on the client, [0020-0024], method for adaptive streaming of media content between a server and a client), the method comprising: receiving, from the client device, a set of one or more parameters associated with the client device (Quedraogo: fig. 2, ‘adaptation logic’ 250 → ‘http requests’ 230 → ‘server’ 200 (transmitting parameters associated with client to server); [0012], zoom requests received from a client, [0102], disclosing fields of view, viewpoint, and quality information associated with client); accessing multimedia data for an immersive media experience (Quedraogo: figs. 1a-1c, illustrating elements of an immersive media experience, fig. 3a, ‘audio data’ 300, ‘raw video data’ 301; [0126], media server 200 comprises media presentations (e.g., audio and video streams), [0128], use of a manifest file (e.g., media presentation description – MPD file) for accessing media content, [0141], disclosing audio and video data may be obtained from an external source (accessing multimedia data for media presentations), [0143], generation of 360° view of a scene (immersive media experience)), comprising: a plurality of media tracks, each media track comprising an associated series of samples of media data for a different component of the immersive media experience (Quedraogo: fig. 2, illustrating ‘media segment’ elements of ‘representation’ versions 1 and 2; [0004], disclosing multi-media components, such as audio, video, text, metadata and/or subtitles that can be sent from a server to a client device for being jointly played by the client device, [0126-0127], “media server 200 comprises media presentations among which, in particular, media presentation 205 that contains different media content components, e.g. audio and video data streams ... Each media segment may contain one or more media content components”).
Yet even though Quedraogo does not appear to expressly teach,
Wang (in the same general field of endeavor) discloses a derived track comprising a set of derivation operations to perform to generate a series of samples of media data for the client for the immersive media experience (Wang: fig. 2, illustrating graphically a set of performed operations to generate samples of media data; [0040], disclosing ‘composite of all’ operation for a guided viewport in an immersive environment (set of derivation operations)); performing a derivation operation of the set of derivation operations to generate a portion of media data for a derived media track (Wang: fig. 2, graphically illustrating operations performed to generate tracks 230 from composite track M 250; [0068-0069], discussing operations performed to generate elementary tracks in order to provide media data from a composite track), comprising: processing the plurality of media tracks to generate a first series of samples of the media data for the immersive media experience (Wang: fig. 2, ‘track m-11’ 230 → ‘media samples … ‘track m-rk’ 230 → ‘media samples; [0070], disclosing composite track represents media data for a sphere surface (immersive media experience), and the processing of a composite track to generate an elementary track from which a subset of media samples may be extracted); and transmitting the derived media track comprising the portion of the media data to a client device (Wang: fig. 1, illustrating the transfer of a ‘file with composite track(s)’ 142 from ‘HTTP server’ 140 to ‘rendering sub-system’ 160 (note, ‘rendering sub-system’ 160 is interpreted as a client – see [0056]); [0058, 0060-0061], “memory 141 stores a file 142 that include composition information of composite tracks as their metadata. The HTTP server 140 is configured to provide the composite tracks to a rendering system, such as the rendering system 160, according to an HTTP protocol ... The interface circuitry 161 is configured to suitably receive media information, such as files of media presentation, media stream and the like ... The processing circuitry 170 is configured to process the media information and generate images for the display device 165 to present ... The display device 165 can be any suitable display, such as a television, a smart phone, a wearable display, a head-mounted device, and the like”, [0063], disclosing the sending of a media file (e.g., file 200) to a ‘rendering sub-system’ 160, where ‘rendering sub-system’ 160 comprises a ‘display device’ 165, [0070], extraction of a subset of media samples, which are then encrypted and delivered to Wang’s ‘rendering sub-system’ client).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wang’s derived tracks comprising derivation operations, and a method of performing derivation operations to generate a portion of media data for a derived track comprising processing the plurality of media tracks to generate samples of media data, and transmitting the derived media track to a client with Quedraogo’s method implemented by a server, with the expected benefit of reducing the latency in providing media data to the client by shifting the processing of computer-intensive operations to the server. 
RE Claim 2, Quedraogo/Wang teaches the method of claim 1, and further Quedraogo implicitly discloses wherein the plurality of media tracks comprises a plurality of 3D visual tracks (Quedraogo: figs. 1a-1c, illustrating the relationship between an immersive environment and visual media tracks representing a field of view (FOV); [0039, 0057], disclosing streamed media data for a FOV of at least two different viewpoints, [0157], adaptation sets associated with audio and video tracks; note, each FOV comprises at least one 3D visual/video track).
RE Claim 5, Quedraogo/Wang discloses the method of claim 1, and Quedraogo also teaches the immersive media experience comprises a scene comprising a 360 degree image and the plurality of media tracks comprise one or more visual and audio tracks (Quedraogo: figs. 1a-1c (immersive experience of a scene comprising a 360° image); fig. 3a, illustrating a media presentation comprising audio, video media streams/tracks; [0107-0110], description of omnidirectional, 360° image, [0140-0147], disclosing elements of a media presentation, and steps for generating a manifest file associated with the presentation of audio and video media).
RE Claim 13, Quedraogo discloses an apparatus comprising a processor in communication with memory (Quedraogo: fig. 5, illustrating ‘computing device’ 500 comprising ‘CPU’ 501 communicatively coupled with ‘RAM’ 502 and ‘ROM’ 503 memories; [0246-0253], disclosing elements and configuration of ‘computing device’ 500), the processor being configured to execute instructions stored in the memory (Quedraogo: [0255], “The central processing unit 501 is adapted to control and direct the execution of the instructions or portions of software code of the program or programs according to embodiments of the invention, which instructions are stored in one of the aforementioned storage means”) that cause the processor to perform: accessing a set of one or more parameters for processing a scene description for an immersive media experience (Quedraogo: figs. 1a-1c; [0026-0027], disclosing descriptive information associated with capturing a wide view for producing media data related to a capturing projection, wherein Quedraogo’s ‘quality level’ may define a field of view (defining which media content is composed or put together), [0108], disclosing Quedraogo’s ‘wide view’ as a view of a scene within an immersive experience). 
Further, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 14, Quedraogo/Wang teaches the apparatus of claim 13.
Further, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 17, Quedraogo/Wang discloses the apparatus of claim 13.
Also, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.

Claims 3-4, 6-12, 15-16 and 18-20 are rejected under U.S.C. 103 as being unpatentable over Quedraogo, in view of Wang, and further in view of Curcio et al (‘Multi-Viewpoint and Overlays in the MPEG OMAF Standard’; Curcio).
RE Claim 3, Quedraogo/Wang discloses the method of claim 1, and although Quedraogo/Wang does not appear to expressly teach,
Curcio (in the field of multimedia applications) discloses a plurality of media tracks comprises a plurality of 2D visual tracks (Curcio: section 3.1 ‘overlay features in OMAFv2’, p. 4/8, “The standard also enables the flexibility to signal the rotation angles (yaw, pitch, roll) (for 2D overlays only) and the size of each overlay. In addition, it also allows us to signal the layering order of overlays when multiple overlays are present at the same depth in the omnidirectional system”; note, layering order implies a plurality of 2D visual tracks associated with a FOV).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Curcio’s plurality of 2D visual tracks with Quedraogo/Wang’s method comprising a plurality of 3D visual tracks, with the expected benefit of having the ability to present more interesting information to users since said information comprises both 3D and 2D components.
Additionally, the remaining limitations recited in claim 3 are substantially similar in scope with corresponding limitations recited in claim 2 (plurality of 3D visual tracks) and are, therefore, rejected under the same rationale.
RE Claim 4, Quedraogo/Wang teaches the method of claim 1.
Still, even though Quedraogo/Wang does not appear to expressly disclose,
Curcio teaches a set of derivation operations to generate a series of samples of media data for the client for an immersive media experience is performed based on a scene description (Curcio: figs. 2-4; section 3, ‘overlays in the mpeg omaf standard’, p. 3/8, “Overlays are conventionally used to provide complementary information about the video scene and enhance the overall user experience. Recent studies on the use of overlays in a VR application [20] have hinted that the presence of an overlay within an omnidirectional video increases the immersion experience of the user”, section 3.1, ‘overlay features in omafv2’, p. 4/8, disclosing features of displaying overlays within an immersive environment; note, Curcio’s features may define positioning of overlays within a scene, and are therefore interpreted as part of a scene description).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to apply Quedraogo/Wang’s set of derivation operations to generate a series of media data for the client to Curcio’s immersive media experience, based on a scene description, in order to make the combined immersive experience more informative and enjoyable by enabling the display of overlay information within the environment.
RE Claim 6, Quedraogo/Wang teaches the method of claim 1, and Quedraogo also discloses the immersive media experience comprises a scene comprising a 360 degree image and a track for the 360 degree image within a file (Quedraogo: figs. 1a-1c (immersive experience of a scene comprising a 360° image); fig. 3a, illustrating a media presentation comprising audio, video media streams/tracks (see, especially, XML manifest file 345); [0107-0110], description of omnidirectional, 360° image, [0140-0147], disclosing elements of a media presentation, and steps for generating a manifest file associated with the presentation of multimedia data within a 360° image).
However, even though Quedraogo/Wang does not appear to expressly disclose,
Curcio implicitly teaches an immersive media experience comprising a 3D audio track (Curcio: section 2, ‘mpeg omaf system architecture’, p. 2/8, “OMAF specifies also audio, video, image and timed text media profiles ... Audio is encoded using 3D Audio with the MPEG-H [26] audio low complexity Profile at level 1/2/3 or the MPEG-4 High Efficiency AACv2 at Level 4 codec [27]”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Curcio’s 3D audio track with Quedraogo/Wang’s method, with the expected benefit of improving the presentation of media data to a user by including 3D audio in the surrounding omnidirectional environment.
RE Claim 7, Quedraogo/Wang discloses the method of claim 1, and Quedraogo also teaches a scene comprising a 360 degree image (Quedraogo: figs. 1a-1c (immersive experience of a scene comprising a 360° image); [0107-0110], description of omnidirectional, 360° image).
Yet, although Quedraogo/Wang already teaches,
Curcio also discloses a scene comprising a 360 degree image (Curcio: fig. 2, ‘background 360-degree video’ (360° image)), and yet even though Quedraogo/Wang fails to expressly teach
Curcio discloses an immersive media experience comprises subtitles (Curcio: fig. 2, ‘background 360-degree video’ (360° image), ‘2d overlay video’; section 3, ‘overlays in the mpeg omaf standard’, p. 3/8, “Typical examples of overlay include, but are not limited to, advertisements, logos, subtitles, thumbnails of a map, etc.”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Curcio’s subtitles with Quedraogo/Wang’s scene comprising a 360° image in order to make the combined presentation more informative and enjoyable for users. 
RE Claim 8, Quedraogo/Wang/Curcio teaches the method of claim 7, and Curcio in addition discloses the plurality of media tracks comprises a track for the 360 degree image and a track for the subtitles (Curcio: section 3.1.4 ‘inherent property’, p. 5/8, “Source: an overlay could be a separate bit stream from the background bit stream”), and implicitly teaches the set of derivation operations comprises operations to perform a composition transformation for rendering the subtitle track over the 360 degree image (Curcio: section 3.1.4 ‘inherent property’, p. 5/8, “Opacity and Alpha Channel: the standard allows us to signal the opacity and the alpha values of an overlay. This helps in controlling the transparency of the overlay”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Curcio’s subtitle and derivation operations to perform a composition transformation for rendering the subtitle over the 360° image with Quedraogo/Wang/Curcio’s method, thereafter providing a presentation with subtitle(s) designed to capture a user’s attention while also allowing said user to see scene information behind the subtitle.
RE Claim 9, Quedraogo/Wang discloses the method of claim 1, and even though Quedraogo/Wang does not appear to expressly teach,
Curcio discloses the immersive media experience comprises a scene and an object added into the scene (Curcio: fig. 3, ‘background 360-degree video’ (scene) and ‘spherical overlay video’ (object added into the scene); section 3, ‘overlays in the mpeg omaf standard’, pp. 3-4/8, describing a number of scenes (e.g., omnidirectional sports, museum, etc.) and associated overlay objects (e.g., scorecard, commentary box, etc.) added to the scene).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine object(s) with Quedraogo/Wang’s scene comprising a 360° image in order to make the combined presentation more informative and enjoyable for users.
RE Claim 10, Quedraogo/Wang/Curcio teaches the method of claim 9, and further Curcio discloses the plurality of media tracks comprises a track for the scene and a track for the object (Curcio: section 3.1.4 ‘inherent property’, p. 5/8, “Source: an overlay could be a separate bit stream from the background bit stream”), and implicitly teaches a set of derivation operations comprises operations to perform an overlay transformation for adding the object into the scene (Curcio: fig. 3, caption,’ Example of a spherical overlay on the background video in an OMAFv2 omnidirectional system’, and element ‘spherical overlay video’; section 3.1.4 ‘inherent property’, p. 5/8, “Representation: an overlay could be a 2D video/image or a spherically projected video/image”; note, a spherically projected video/image is interpreted as an ‘operation to perform an overlay transformation for adding the object to the scene’).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Curcio’s media tracks and set of derivation operations for adding an object to a scene with Quedraogo/Wang/Curcio’s method, with the expected benefit of making the combined presentation more informative and enjoyable for users.
RE Claim 11, Quedraogo/Wang discloses the method of claim 1.
Even so, although Quedraogo/Wang fails to expressly teach,
Curcio discloses an immersive media experience comprises a 3D scene displaying a 2D video on a 3D area of the 3D scene (Curcio: fig. 3, caption,’ Example of a spherical overlay on the background video in an OMAFv2 omnidirectional system’, and element ‘spherical overlay video’; section 3.1.4 ‘inherent property’, p. 5/8, “Representation: an overlay could be a 2D video/image or a spherically projected video/image” (Curcio’s ‘spherical overlay video’ is interpreted as a 2d video on a 3d area of the 3d scene since the 2d video is spherically projected)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Curcio’s 3D scene displaying a 2D video within the scene with Quedraogo/Wang’s method in order to present information to a user that is both informative and makes her experience more enjoyable.
RE Claim 12, Quedraogo/Wang/Curcio teaches the method of claim 11, and Curcio also discloses the plurality of media tracks comprises a track for the 3D scene and a track for the 2D video (Curcio: section 3.1.4 ‘inherent property’, p. 5/8, “Source: an overlay could be a separate bit stream from the background bit stream”), and implicitly teaches the set of derivation operations comprises operations to perform an overlay transformation for placing the 2D video on the 3D area (Curcio: fig. 3, caption,’ Example of a spherical overlay on the background video in an OMAFv2 omnidirectional system’, and element ‘spherical overlay video’; section 3.1.4 ‘inherent property’, p. 5/8, “Representation: an overlay could be a 2D video/image or a spherically projected video/image” (note, since Curcio’s ‘spherical overlay video’ is spherically projected, Curcio implicitly teaches an overlay transformation for placing the 2d video on the 3d area).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Curcio’s 3D scene displaying a 2D video (spherically projected) into the 3D scene with Quedraogo/Wang’s method in order to present information to a user that appears to fit naturally within the scene.
RE Claim 15, Quedraogo/Wang discloses the apparatus of claim 13.
Further, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 16, Quedraogo/Wang teaches the apparatus of claim 13.
In addition, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
RE Claim 18, Quedraogo/Wang teaches the apparatus of claim 13.
Additionally, the remaining limitations recited in claim 18 are substantially similar in scope with corresponding limitations recited in claim 6 and are, therefore, rejected under the same rationale.
RE Claim 19, Quedraogo/Wang discloses the apparatus of claim 13.
Further, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.
RE Claim 20, Quedraogo/Wang/Curcio teaches the apparatus of claim 19.
	Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claim 8 and are, therefore, rejected under the same rationale.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611